Lewis, J.
1. When in an indictment the given name of the defendant was so-written that it was a matter of uncertainty whether it was “ Surrena” or “ Surrence,” it was not erroneous, on the trial of a plea of misnomer alleging that the given name of the defendant was “Serena,” for the judge to submit to the jury, for their determination by personal inspection, the question whether the name was “ Surrena ” or “ Surrence; ” and where the jury found the name to be “ Surrena,” and accordingly returned a verdict against the plea, the same will be upheld, “ Surrena ” and “ Serena ” being idem sonans. Construing, language is for the judge, but determining what an obscurely written word is-may be regarded as a proper matter for a jury. See, in this connection, Civil Code, §3672 ; Armstrong v. Burrows, 6 Watts (Penn.), 266.
2. Where, a petition for certiorari in a criminal case in effect alleged that it set-forth all of the evidence introduced on the trial, and it does not appear therefrom that the venue was proved, it was erroneous to refuse to sanction the-petition for certiorari assigning error upon the verdict as being contrary to the-evidence and without evidence to support it.

Judgment reversed,.


All the Justices concurring.

Petition for certiorari. Before Judge Seabrook. Liberty superior court. January 21, 1901.
B. A. Way and Donald Fraser, for plaintiff in error.
Livingston Kenan, solicitor-general, contra.